   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


LASHEENA SIPP-LIPSCOMB and ANDRES
GARDIN, SR., Individually and in their own right as
P/N/G of A.G., Jr., a minor
                                            Plaintiff(s)
                            v.                           CIVIL ACTION
                                                         NO.: 20-cv-01926-MMB
EINSTEIN PHYSICIANS PENNYPACK
PEDIATRICS; ALBERT EINSTEIN HEALTHCARE
NETWORK; ST. CHRISTOPHER’S HEALTHCARE.
LLC; AMERICAN ACADEMIC HEALTH SYSTEM,
LLC f/d/b/a ST. CHRISTOPHER’S HOSPITAL FOR
CHILDREN; PHILADELPHIA ACADEMIC HEALTH
HOLDINGS, LLC; PHILADELPHIA ACADEMIC
HEALTH SYSTEM, LLC; ERIN E. HASSEL, MD;
PRAMATH NATH, MD; UROLOGY FOR
CHILDREN, LLC; CHARLES W. CONCODORA,
MD; HAYLEY BARTKUS; ERIC Y. CHO, MD;
ARJUN KALYANPUR, MD and TELERADIOLOGY
SOLUTIONS, P.C.
                                         Defendant(s)

                                         ORDER

       AND NOW, this ________ day of ____________________, 2020, upon

consideration of Defendants, Arjun Kalyanpur, MD and Teleradiology Solutions, P.C.’s

Motion to Dismiss and any response thereto, it is hereby ORDERED and DECREED that all

claims for punitive damages against Defendants, Arjun Kalyanpur, MD and Teleradiology

Solutions, P.C. as contained in Counts VI and IX of plaintiff’s Complaint are hereby

dismissed, with prejudice.




                                                      Michael M. Baylson, SJ.
              J.
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 2 of 15




                    IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


LASHEENA SIPP-LIPSCOMB and ANDRES
GARDIN, SR., Individually and in their own right as
P/N/G of A.G., Jr., a minor
                                            Plaintiff(s)
                            v.                           CIVIL ACTION
                                                         NO.: 20-cv-01926-MMB
EINSTEIN PHYSICIANS PENNYPACK
PEDIATRICS; ALBERT EINSTEIN HEALTHCARE
NETWORK; ST. CHRISTOPHER’S HEALTHCARE.
LLC; AMERICAN ACADEMIC HEALTH SYSTEM,
LLC f/d/b/a ST. CHRISTOPHER’S HOSPITAL FOR
CHILDREN; PHILADELPHIA ACADEMIC HEALTH
HOLDINGS, LLC; PHILADELPHIA ACADEMIC
HEALTH SYSTEM, LLC; ERIN E. HASSEL, MD;
PRAMATH NATH, MD; UROLOGY FOR
CHILDREN, LLC; CHARLES W. CONCODORA,
MD; HAYLEY BARTKUS; ERIC Y. CHO, MD;
ARJUN KALYANPUR, MD and TELERADIOLOGY
SOLUTIONS, P.C.
                                         Defendant(s)

       MOTION OF DEFENDANTS, ARJUN KALYANPUR, MD AND
     TELERADIOLOGY SOLUTIONS, P.C. FOR PARTIAL DISMISSAL
     PURSUANT TO FEDERAL RULE OF CIIVL PROCEDURE 12 (b)(6)

       1.     Plaintiffs instituted this action by filing a Complaint on April 6, 2020, a

copy of which is marked as Exhibit “A”

       2.     Co-Defendant, Kalyanpur, is a teleradiologist who at all times relevant

to Plaintiffs’ cause of action was an independent contractor of Co-Defendant,

Teleradiology Solutions, PC. (Complaint- para.11).

       3.     Co-Defendant, Teleradiology Solutions, PC is a corporation which, at

all times relevant to plaintiffs’ cause of action, had a contract with Co-Defendant, St.

Christopher’s Hospital, to provide unofficial interpretations of, inter alia,
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 3 of 15




ultrasonographic examinations during nighttime/early morning hours through its

contracted physicians such as Co-Defendant, Kalyanpur These studies were to be

finalized by the attending staff at St. Christopher’s Hospital. (Complaint- para.12).

       4.     At approximately 5:33 a.m. on July 24, 2019, Co-Defendant, Kalyanpur

issued an unofficial interpretation of an ultrasound performed on minor plaintiff, AG,

Jr., which noted, inter alia, that the study was of “poor quality”, that it was a markedly

limited evaluation and he recommended clinical correlation. (Complaint para.55)

       5.     Plaintiffs’ sole theory of liability against Co-Defendant, Kalyanpur, is

negligence (Complaint Count VI).

       6.     Plaintiffs’ specific allegations of negligence against all of the individual

defendants are contained in paragraph 110 of the Complaint.

       7.     Plaintiffs’ sole theory of liability against, Co-Defendant, Teleradiology

Solutions, PC is vicarious liability for any alleged negligence on the part of Co-

Defendant, Kalyanpur . (Complaint Count IX).

       8.     Plaintiffs have requested an award of punitive damages against both

Moving Defendants.

       9.     Plaintiffs’ allegations of negligence against both Moving Defendants

assert nothing more than ordinary negligence and do not rise to the level of punitive

damages.

       10.    Plaintiffs’ Complaint sets forth allegations of medical negligence

against Moving Defendants but fails to set forth factual allegations which would rise
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 4 of 15




to the level of willful, wanton and/or outrageous conduct warranting punitive

damages.

       11.    Plaintiffs have not asserted any federal claims against Moving

Defendants.

       12.    “The legal standard for punitive damages for state law claims is a matter

of state law”. Estate of Bernice Goldberg v. Philip Nimoityn, M.D., et al. EDPA

(2014), 2014 U.S. Dist. LEXIS 102984, 2014 WL 3732206; citing Griffiths v.

CIGNA, Corp., 857 F. Supp. 399, 409-410 (E.D. Pa. 1994), aff’d., 60 F.3d 814 (3d

Cir. 1995).

       13.    In Pennsylvania, the recovery of punitive damages in medical

malpractice litigation is governed by Section 505 of the Medical Care Availability and

Reduction of Error Act (“MCARE Act”), 40 P.S. §1303.505. Section 505 provides,

in pertinent part, as follows:

                §1303.505. Punitive damages. (a) Award. – Punitive damages may be
                awarded for conduct that is the result of the health care provider’s
                willful or wanton conduct or reckless indifference to the rights of
                others.

                See 40 P.S. §1303.505(a)

       14.    Importantly, in the context of a medical negligence claim, “[a] showing

of gross negligence is insufficient to support an award of punitive damages.” 40 P.S.

§1303.505(b).

       15.    Punitive damages are generally not recoverable in malpractice actions

unless the medical provider’s deviation from the applicable standard of care is so
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 5 of 15




egregious as to evince a conscious or reckless disregard of a patent risk of harm to the

patient. See, e.g. McDaniel v. Merck, Sharp & Dohme, 533 A.2d 436, 447-48 (Pa.

Super. 1987); McElwain v. Martini, 16 Pa. D. & C.5th 175, 179-180 (C.P. Monroe

2010).

         16.   Mere conclusory statements are insufficient to sustain a claim for

punitive damages, and this Court need not accept as true any such statements for the

purpose of preliminary objections. See, e.g., Werner v. Plater-Zyberk, 799 a.2D 776,

782 (Pa. Super. 2002).

         17.   Indeed, when determining if a claim for punitive damages is

appropriate, the trial court must look beyond conclusory allegations and examine the

substance of the factual allegations to determine whether the facts pled, if proven,

would be legally sufficient to satisfy the required elements for punitive damages. See

McDaniel v. Merck, Sharp & Dohme, supra, 533 A.2d at 447.

         18.   As the Pennsylvania Superior Court confirmed, to support a punitive

damages claim on the basis of “reckless indifference,” such claim “must be supported

by evidence sufficient to establish that (1) a defendant had a subjective appreciation

of the risk of harm to which the plaintiff was exposed and that (2) he acted. Or failed

to act, as the case may be, in conscious disregard of that risk.” Daniel v. Wyeth

Pharmaceuticals, Inc., 15 A.3d 909, 929-930 (Pa. Super. 2011).

         19.   Moreover, the Pennsylvania courts have consistently found that punitive

damages are an “extreme remedy,” available in only the most exceptional matters.

See Phillips v. Cricket Lighters, 883 A.2d 439, 445-446 (Pa. 2005).
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 6 of 15




       20.    In this case, plaintiffs merely allege that Co-Defendant, Kalyanpur,

issued an incorrect preliminary reading of an admittedly substandard ultrasound that

was required to be finalized by the attending radiology staff at St. Christopher’s

Hospital.

       21.    Plaintiffs’ conclusory allegations of reckless, wanton, willful,

intentional and outrageous conduct have no supporting factual bases and cannot

possibly serve as the basis for a claim for punitive damages.

       22.    Further, with respect to punitive damages against healthcare entities,

such as Moving Defendant herein, Section 505(c) of the MCARE Act provides that:

“Punitive damages shall not be awarded against a health care provider who is only

vicariously liable for the actions of its agents that caused the injury unless it can be

shown by a preponderance of the evidence that the party knew of and allowed the

conduct by its agent that resulted in the award of punitive damages.” 40 Pa. C.S. §

1303.505(c) (emphasis added).

       23.    Section 505(c) “creates a vicarious liability standard which is more

demanding than that set forth in the common law.” See Wagner v. Onofrey, 2006 Pa.

Dist. & Cnty. Dec. LEXIS 333 *1, *13 (C.P. Lackawanna 2006) (Nealon, J.)

(emphasis added).

       24.    Specifically, “[b]y virtue of this heightened standard of proof for

vicarious liability, ‘a patient must now aver and establish that the health care

principal was cognizant of the agent’s willful, wanton or recklessly indifferent

treatment and allowed that conduct to proceed unabated.’” Lasavage v. Smith, 23 Pa.
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 7 of 15




D. & C. 5th 334, 344 (C.P. Lackawanna 2011) (Nealon, J.) (emphasis added) (citation

omitted).

       25.     Here, Plaintiffs’ Complaint contains no pleaded facts suggesting that

Moving Defendant knew of and allowed any conduct that could result in an award of

punitive damages. See 40 Pa. C.S. §1303.505(c).

       26.     Again, plaintiffs’ Complaint alleges that an admittedly substandard,

preliminary ultrasound was not properly read. The conclusory allegations of reckless,

wanton, willful, intentional and outrageous conduct are insufficient to meet the

heightened standard under the MCARE Act, as there are no facts to support these bald

allegations.

       27.     Accordingly, Plaintiffs’ claims for punitive damages against Moving

Defendants must be dismissed with prejudice.

       WHEREFORE, Moving Defendants, Arjun Kalyanpur, MD and Teleradiology

Solutions, P.C. respectfully request this Honorable Court enter the attached Order,

dismissing Plaintiffs’ claims for punitive damages and allegations against Moving

Defendants of reckless, wanton, willful, intentional or outrageous conduct.

                                          RESPECTFULLY SUBMITTED,
                                          KIERNAN TREBACH LLP


                                           GEORGE L. YOUNG, ESQUIRE
                                           Attorney ID No. 26221
                                          Attorney for Defendants, Arjun Kalyanpur, MD and
                                          Teleradiology Solutions, P.C.
Date: November 11, 2020
      Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 8 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

LASHEENA SIPP-LIPSCOMB and ANDRES
GARDIN, SR., Individually and in their own right as
P/N/G of A.G., Jr., a minor
                                            Plaintiff(s)
                            v.                           CIVIL ACTION
                                                         NO.: 20-cv-01926-MMB
EINSTEIN PHYSICIANS PENNYPACK
PEDIATRICS; ALBERT EINSTEIN HEALTHCARE
NETWORK; ST. CHRISTOPHER’S HEALTHCARE.
LLC; AMERICAN ACADEMIC HEALTH SYSTEM,
LLC f/d/b/a ST. CHRISTOPHER’S HOSPITAL FOR
CHILDREN; PHILADELPHIA ACADEMIC HEALTH
HOLDINGS, LLC; PHILADELPHIA ACADEMIC
HEALTH SYSTEM, LLC; ERIN E. HASSEL, MD;
PRAMATH NATH, MD; UROLOGY FOR
CHILDREN, LLC; CHARLES W. CONCODORA,
MD; HAYLEY BARTKUS; ERIC Y. CHO, MD;
ARJUN KALYANPUR, MD and TELERADIOLOGY
SOLUTIONS, P.C.
                                         Defendant(s)

 MEMORANDUM OF LAW IN SUPPORT OF MOTION OF DEFENDANTS,
ARJUN KALYANPUR, MD AND TELERADIOLOGY SOLUTIONS, P.C. FOR
   PARTIAL DISMISSAL PURSUANT TO FEDERAL RULE OF CIIVL
                    PROCEDURE 12 (b)(6)

I.      MATTER BEFORE THE COURT

        The Motion of Defendants, Arjun Kalyanpur, MD and Teleradiology Solutions, P.C.,

for Partial Dismissal for Failure to State a Claim Under Rule 12(b)(6) of Plaintiffs’ claims for

punitive damages, and allegations of reckless, wanton, willful, intentional and/or outrageous

conduct.

II.     QUESTION PRESENTED

        Whether Plaintiffs’ claims against Defendants, Arjun Kalyanpur, MD and

Teleradiology Solutions, P.C. for punitive damages, and allegations of reckless, wanton,
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 9 of 15




willful, intentional and/or outrageous conduct, should be dismissed as a matter of law, where

the allegations contained in Plaintiffs’ Complaint as to whether an allegedly improperly read,

admittedly substandard, preliminary ultrasound report which had to finalized and which

recommended clinical correlation do not rise to the level of egregious, outrageous conduct

necessary to support a claim for punitive damages under Pennsylvania law?

       SUGGESTED ANSWER: Yes.



III.   FACTUAL BACKGROUND

       At 5:33 a.m. on July 24, 2019, Dr. Arjun Kalyanpur, a radiologist and

independent contractor with Teleradiology Solutions, was asked to perform an

emergency teleradiology interpretation of an ultrasound performed on minor plaintiff

A.J., Jr at Children’s Hospital in Philadelphia. It is admitted that the study was of poor

quality and was a markedly limited evaluation because the patient was non-

cooperative. Due to the fact that the study was substandard, Dr. Kalyanpur

recommended clinical follow up. Further, Children’s Hospital requires that all

interpretations issued by Teleradiology Solutions be finalized by the Hospital’s

attending staff. Dr. Kalyanpur’s allegedly substandard interpretation of that study is

the sole claim of liability against him. The only claim against Teleradiology

Solutions, PC is vicarious liability for the alleged negligence of Dr. Kalyanpur.
  Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 10 of 15




IV.    LEGAL ARGUMENT

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to file a Motion to

Dismiss for failure “to state a claim upon which relief can be granted.” Plaintiffs’

Complaint set forth allegations of medical negligence against the Moving Defendants,

but fails to set forth factual allegations which would rise to the level of willful,

wanton, outrageous conduct warranting punitive damages. Therefore, Plaintiffs’

claims for punitive damages should be dismissed from the Complaint.

       Plaintiffs have not asserted any federal claims against Moving Defendants.

Rather, the claims against Moving Defendants stem from state claims of medical

negligence. “The legal standard for punitive damages for state law claims is a matter

of state law.” Estate of Bernice Goldberg v. Philip Nimoityn, et al., E.D.Pa. (2014),

2014 U.S. Dist LEXIS 102984, 2014 WL 3732206; citing Griffiths v. CIGNA, Corp.,

857 F Supp. 399, 409-410 (E.D.Pa. 1994), aff’d., 60 F.3d 814 (3d Cir. 1995).

       In Pennsylvania, the recovery of punitive damages in medical malpractice

litigation is governed by Section 505 of the Medical Care Availability and Reduction

of Error (“MCARE Act”), 40 P.S. §1303.505. Section 505 provides in pertinent part,

as follows:

              §1303.505. Punitive Damages. (a) Award – Punitive damages may be
              awarded for conduct that is the result of the healthcare provider’s willful
              or wanton conduct or reckless indifference to the rights of others.

              See §1303.505(a).

       Importantly, in the context of a medical negligence claim “[a] showing of gross

negligence is insufficient to support an award of punitive damages.”§1303.505(b).
  Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 11 of 15




Punitive damages are generally not recoverable in malpractice actions unless the

medical provider’s deviation from the applicable standard of care is so egregious as to

evince a conscious or reckless disregard of a patent risk of harm to the patient. See.

e.g., McDaniel v. Merck, Sharp & Dohme, 533 A.2d 436, 447-48 (Pa. Super 1987),

McElwain v. Martini, 16 Pa. D. & C.5th 175, 179-80 (C.P. Monroe 2010). As the

Pennsylvania Superior Court confirmed, to support a punitive damages claim on the

basis of “reckless indifference,” such claim “must be supported by evidence sufficient

to establish that (1) a Defendant had a subjective appreciation of the risk of harm to

which the plaintiff was exposed and that (2) he acted, or failed to act, as the case may

be, in conscious disregard of that risk.” Daniel v. Wyeth Pharmaceuticals, Inc., 15

A.3d 909, 929-930 (Pa. Super. 2011). Mere conclusory statements are insufficient to

sustain a claim for punitive damages, and this Court need not accept as true any such

statements for the purpose of Preliminary Objections. See. e.g., Werner v. Plater-

Zyberk, 799 A.2d 766, 782 (Pa. Super. 2002).

       Indeed, when determining if a claim for punitive damages is appropriate, the

trial Court must look beyond conclusory allegations and examine the substance of the

factual allegations to determine whether the facts pled, if proven, would be legally

sufficient to satisfy the required elements for punitive damages. See. McDaniel v.

Merck, Sharp & Dohme, supra., 533 A.2d at 447. Moreover, the Pennsylvania Courts

have consistently found that punitive damages are an “extreme remedy”, available in

only the most exceptional matters. See Phillips v. Cricket Lighters, 883 A.2d 439,

445-446 (Pa. 2005).
  Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 12 of 15




       In this case, Plaintiffs allege that Dr. Kalyanpur negligently interpreted an

emergency ultrasound. Such allegations, even if proven, rise to no more than ordinary

negligence. Plaintiffs’ conclusory allegations of reckless, wanton, willful, intentional

and outrageous conduct have no supporting factual bases and cannot possibly serve as

the basis for a claim for punitive damages.

       Further, with respect to punitive damages against healthcare entities, such as

Moving Defendant herein, Section 505(c) of the MCARE Act provides that: “Punitive

damages shall not be awarded against a healthcare provider who is only vicariously

liable for the actions of its agents that caused the injury unless it can be shown by a

preponderance of the evidence that the party knew of and allowed the conduct by its

agent that resulted in the award of punitive damages.” 40 Pa. C.S.§1303.505(c)

(emphasis added). Section 505(c) “creates a vicarious liability standard which is

more demanding than that set forth in the common law.” See Wagner v. Onofrey,

2006 Pa. Dist. & Cnty. Dec. LEXIS 333 *1, *13 (C.P. Lackawanna 2006). (Nealon,

J.) (emphasis added).

       Specifically, to make out a claim for punitive damages in a claim for vicarious

liability, “[b]y virtue of this heightened standard of proof for vicarious liability, ‘a

patient must now aver and establish that the healthcare principal was cognizant of the

agent’s willful, wanton or recklessly indifferent treatment and allowed that conduct to

proceed unabated.” Lasavage v. Smith, 23 Pa. D. & C. 5th , 334, 344 (C.P.

Lackawanna 2011) (Nealon, J.) (emphasis added) (citation omitted).
     Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 13 of 15




        Here, Plaintiffs’ Complaint alleges that an emergency ultrasound was

improperly read by Dr. Kalyanpur. The Complaint contains no pleaded facts

suggesting that Moving Defendant knew of and allowed any conduct that could result

in an award of punitive damages. See 40 Pa. C.S. §1303.505(c). The conclusory

allegations of reckless, wanton, willful, intentional and outrageous conduct are

insufficient to meet the heightened standard under the MCARE Act, as there are no

facts to support these bald allegations. Accordingly, Plaintiffs’ claims for punitive

damages against Moving Defendants must be dismissed with prejudice.

V.      CONCLUSION

        Based on the foregoing, Moving Defendants, Arjun Kalyanpur, MD and

Teleradiology Solutions, P.C. respectfully request this Honorable Court enter the

attached Order, dismissing Plaintiffs’ claims for punitive damages and allegations

against Moving Defendants of reckless, wanton, willful, intentional or outrageous

conduct.

                                          RESPECTFULLY SUBMITTED,
                                          KIERNAN TREBACH LLP



                                           GEORGE L. YOUNG, ESQUIRE
                                           Attorney ID No. 26221
                                           Ten Penn Center Plaza, Suite 770
                                           1801 Market Street
                                           Philadelphia, PA 19103
                                           Tel.: 215-569-4433
                                           Fax: 215-569-4434

                                          Attorney for Defendants, Arjun Kalyanpur, MD
                                          and Teleradiology Solutions, P.C.
Date: November 11, 2020
   Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 14 of 15




                               CERTIFICATE OF SERVICE

       I, George L. Young, Esquire, hereby certify that a true and correct copy of the foregoing
Motion to Dismiss of Defendants, Arjun Kalyanpur, MD and Teleradiology Solutions, P.C. was
forwarded via the Court’s Electronic Filing System upon the following:

                                   COUNSEL FOR PLAINTIFF
                                  David E. Jokelson, Esquire
                                  Derek E. Jokelson, Esquire
                                 JOKELSON LAW GROUP, P.C.
                                230 S. Broad Street, 10th floor
                                   Philadelphia, PA 19102

   COUNSEL FOR EINSTEIN PHYSICIANS PENNYPACK PEDIATRICS AND ALBERT EINSTEIN
                            HEALTHCARE NETWORK
                             Joseph G. Zack, Esquire
                               POST & POST, LLC
                           920 Cassatt Road, Suite 102
                               Berwyn, PA 19312

  COUNSEL FOR ST. CHRISTOPHER’S HEALTHCARE, LLC; AMERICAN ACADEMIC HEALTH
   SYSTEM, LLC; PHILADELPHIA ACADEMIC HEALTH HOLDINGS, LLC; PHILADELPHIA
  ACADEMIC HEALTH SYSTEM, LLC; ERIN E. HASSEL, M.D.; PRAMATH NATH, M.D.; AND
                                HAYLEY BARTKUS
                             Gary M. Samms, Esquire
                           Katherine Robinson, Esquire
                   OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                1500 Market Street
                          Center Square West – 34th Floor
                             Philadelphia, PA 19102

    COUNSEL FOR UROLOGY FOR CHILDREN, LLC AND CHARLES W. CONCODORA, M.D.
                            John P. Shusted, Esquire
                              Nikki Mosco, Esquire
                      GERMAN GALLAGHER & MURTAGH, PC
                        200 South Broad Street, Suite 500
                             Philadelphia, PA 19102

                           COUNSEL FOR ERIC Y. CHO, M.D.
                           E. Chandler Hosmer, III, Esquire
                           Jacqueline M. Reynolds, Esquire
                    MARSHALL DENNEHEY WARNER COLEMAN & GOGGIN
                        620 Freedom Business Center, Suite 300
                              King of Prussia, PA 19406
 Case 2:20-cv-01926-MMB Document 81 Filed 11/11/20 Page 15 of 15




                          By:
                                GEORGE L. YOUNG, ESQUIRE

Date: November 11, 2020
